Citation Nr: 1717199	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable initial rating for bilateral pes planus.

2.  Entitlement to an initial compensable rating for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder manifested by anxiety.

4.  Entitlement to service connection for arthritis of the feet.  

5.  Entitlement to service connection for essential tremors.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for asthma.  

8.  Entitlement to service connection for perennial allergic rhinosinusitis. 

9.  Entitlement to service connection for right ankle sprain.
10.  Entitlement to service connection for chondromalacia patella of the right knee.

11.  Entitlement to service connection for acne vulgaris.

12.  Entitlement to service connection for bilateral bunionectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1993 and from June 2004 to May 2008.  She has also served as a reservist with the Army National Guard.   

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2016, the Board remanded this matter for additional development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The October 2016 remand directed the AOJ to convene a Board hearing for the Veteran, pursuant to her request in the May 2011 VA Form 9.  In December 2016, the AOJ notified the Veteran of a Board hearing scheduled for her in January 2017.  Later in December 2016, the Veteran requested that the hearing be rescheduled due to a military service commitment and provided her military orders to the RO.  She also requested that the location of the hearing be changed to a RO in Michigan.  Her continued interest in a Board hearing was then noted in the representative's January 2017 informal hearing presentation.  As such, a remand is warranted to schedule the Veteran for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the Detroit, Michigan RO at a time convenient for her.  Appropriate notification should be given to the Veteran and her representative, if any, and such notification should be documented and associated with the electronic folder.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




